DETAILED ACTION
Claims 1, 3, 4, 7, 8, 11, 12, 20, 28, and 29 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1, 3, 7, 11 and 29 are objected to because of the following informalities:  
Claim 1 should be amended to move line 8 up to line  for continuous text.  The term “wherein” shouldn’t be on a line by itself.  
Claims 3 and 11 should be amended to recite “according to claim 1,”.
Claim 7 should be amended to recite “wherein the polypeptide has a sequence selected from[[:]] CKLIIF (SEQ ID NO 2),[[;]] CRLLIF (SEQ ID NO 3) ,[[;]] and [[or]] CRVIIF (SEQ ID NO 4)” for closed Markush group claim language.
Claim 29 should be amended to recite ““according to claim 1, … consisting of[[:]] 4-Me-F, 4-F-F, 4-Cl-F, 4-CN-F, 4-NO2-F3-NO2-Yand Cha[[.5]]”.  It appears that “Cha.5” is a typographical error. It is unclear as to what “Cha.5” represents.  Examiner notes that Table 3 of the specification indicates that X can be Cha, but there is no indication as to “Cha.5”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, 12, 20, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to an isolated polypeptide that specifically inhibits or prevents dimerization of HIF-1α (hypoxia inducible factor-1α) with HIF-1β and HIF-2α with HIF-1β and/or inhibits the activity of HIF-1 and/or HIF-2, wherein the polypeptide comprises the amino acid sequence CXZZZF (SEQ ID NO: 7); wherein X is arginine, lysine, or a non-natural derivative of arginine or lysine; Z is leucine, valine, isoleucine, or a non-natural derivative of leucine, valine, or isoleucine; F is phenylalanine or a non-natural analogue thereof; C may be replaced with a moiety of sulphur; and wherein the polypeptide is a cyclic polypeptide.
The metes and bounds of claims 1, 8, 11, 12, 20, 28, and 29 are deemed to be indefinite.  The Sequence Listing defines the amino acid sequence of SEQ ID NO:7.  Per the Sequence Listing filed 3/8/2021, SEQ ID NO:7 has the following information
    PNG
    media_image1.png
    422
    249
    media_image1.png
    Greyscale
The claims are deemed to be indefinite due tot eh inconsistencies of SEQ ID NO:7, per the Sequence Listing, and what is claimed in the instant claims.  The instant claims recite: X is arginine, lysine, or a non-natural derivative of arginine or lysine; Z is leucine, valine, isoleucine, or a non-natural derivative of leucine, valine, or isoleucine; F is phenylalanine or a non-natural analogue thereof; C may be replaced with a moiety of sulphur.  This claim language is significantly different than what is set forth in the Sequence Listing.  The skilled artisan is therefore not apprised of the metes and bounds of SEQ ID NO:7.
Regarding claims 1, 8, 11, 12, 20, 28, and 29, the term “moiety of sulphur” is a relative term which renders the claim indefinite. The term “moiety of sulphur” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the metes and bounds of compounds that fall within and outside of the scope of the claim term “moiety of sulphur” are deemed to indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 7, 8, 11, 12, 20, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10962549 (hereinafter “the ‘549 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application is a CON of the ‘549 patent.
The claims of the ‘549 patent are drawn to an isolated polypeptide that specifically inhibits or prevents dimerization of HIF-1α (hypoxia inducible factor-1α) with HIF-1β and HIF-2α with HIF-1β and/or inhibits the activity of HIF-1 and/or HIF-2, wherein the polypeptide comprises the amino acid sequence CXZZZF (SEQ ID NO:7); wherein X is arginine, lysine, or a non-natural derivative of arginine or lysine and Z is leucine, valine, isoleucine, or a non-natural derivative of leucine, valine, or isoleucine, and wherein the polypeptide is a cyclic polypeptide.  Claims 2-4 of the ‘549 patent recite SEQ ID NOs: 2-4 which have 100% identity with instant SEQ ID NOs:2-4.  Claims 5 and 6 of the ‘549 patent recite the same claim limitations as instant claims 8 and 11.  Claims 7 and 8 of the ‘549 patent recite a pharmaceutical composition comprising the polypeptide according to claim 1, which can include a chemotherapeutic agent.  Claim 9 of the ‘549 patent is drawn to a method of inhibiting activity of HIF-1 and/or HIF-2 in vitro, wherein the method comprises contacting HIF-1 and/or HIF-2 in vitro with the polypeptide according to claim 1.
The instant claims are drawn to an isolated polypeptide that specifically inhibits or prevents dimerization of HIF-1α (hypoxia inducible factor-1α) with HIF-1β and HIF-2α with HIF-1β and/or inhibits the activity of HIF-1 and/or HIF-2, wherein the polypeptide comprises the amino acid sequence CXZZZF (SEQ ID NO: 7); wherein X is arginine, lysine, or a non-natural derivative of arginine or lysine; Z is leucine, valine, isoleucine, or a non-natural derivative of leucine, valine, or isoleucine; F is phenylalanine or a non-natural analogue thereof; C may be replaced with a moiety of sulphur; and wherein the polypeptide is a cyclic polypeptide.  Instant claims 3, 4, and 7 recite overlapping subject matter with claims 2-4 of the ‘549 patent.  Instants claims 8, 11, 12, 20, and 28 correlate with claims 5-9 of the ‘549 patent,
Accordingly, claims 1-9 of the ‘549 patent anticipate instant claims 1, 3, 4, 7, 8, 11, 12, 20, and 28.

Relevant art 
Real et al. (J. Virol. 78:7410–7417 (2004)- cited in IDS filed  1/221/2022) teach a strategy for antiviral peptide discovery by using lyssaviruses (rabies virus and rabies-related viruses) as models. Based on the mimicry of natural bioactive peptides, two genetically encoded combinatorial peptide libraries composed of intrinsically constrained peptides (coactamers) were designed (abstract).  Peptides emerging as interactors and functional inhibitors of the transcription-replication complex were tested for their capacity to inhibit PV infection of mammalian cells (p. 7411).
One specific peptide that was identified tested in Real et al. was compound C27 which has the amino acid sequence: CGRCLQRACCKYCRLKCRLILFVIF (table 1).  The underlined sequence correlates with a peptide of SEQ ID NO: 7 wherein X is Arg, and ZZZ is Leu-Ile-Leu. 
However, Real et al. do not teach that the peptide is in the activity towards HIF-1a, or that the peptide is cyclic. 


Conclusion
Claims 1, 3, 4, 7, 8, 11, 12, 20, 28, and 29 are pending and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654